Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 12, 2007, which dismissed claimant’s appeal from a decision of an Administrative Law Judge as untimely.
By decision filed and mailed September 28, 2006, an Administrative Law Judge sustained the Commissioner of Labor’s initial determination that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct. Although claimant received the decision approximately one week thereafter, she did not submit *1032a request for an appeal until on or about December 1, 2006.* The Unemployment Insurance Appeal Board dismissed the appeal as untimely. Claimant now appeals.
We affirm. Notwithstanding claimant’s proffered excuse that she relied upon her attorney to appeal the Administrative Law Judge’s decision, we conclude that the Board properly dismissed the appeal as untimely inasmuch as claimant failed to comply with the strict 20-day time period set forth in Labor Law § 621 (1) (see Matter of Burey [Commissioner of Labor], 8 AD3d 871, 872 [2004]; Matter of Hy [Commissioner of Labor], 278 AD2d 781, 782 [2000]). Accordingly, claimant’s arguments regarding the underlying merits of the denial of her application for unemployment insurance benefits are not appropriately before this Court (see Matter of Whyte [Commissioner of Labor], 305 AD2d 923, 923 [2003]).
Cardona, P.J., Crew III, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.

 Apparently, claimant submitted a second request for an appeal on or about December 12, 2006.